PER CURIAM.
Defendant appeals a final judgment entered in favor of plaintiff for the sum of $6,998.54 plus interest and costs in this action to recover on an account stated.
Plaintiff, the Wackenhut Corporation, filed a complaint alleging that at the request of the defendant, Basic Food Industries, Inc., it had furnished guard and security services to various fruit orchards and packing plants of the defendant in central and northern Florida; that in spite of the fact on several occasions it had sent to the defendant invoices for services rendered (totaling $6,998.54), defendant refused to pay them. Basic Food Industries by way of affirmative defense alleged that services performed by Wackenhut were requested by and performed for a separate corporate entity, Peaches of Florida, Inc., in which Basic Food Industries is *2a shareholder. The trial judge found that the defendant had failed to prove its affirmative defense, and there was an account stated between the parties. Thereupon, final judgment was entered in favor of plaintiff. We affirm.
There being no dispute as to the performance of the guard services or the value of these services as reflected in the invoices and there being substantial competent evidence in the record to support the finding of the trial judge, we will not disturb this determination and the resultant final judgment for plaintiff for $6,998.54.
Affirmed.